IN THE SUPREME COURT OF THE STATE OF DELAWARE


 ICATECH CORPORATION and                     §
 EMPRESAS ICA, S.A.B. DE. C.V.,              §
                                             §            No. 121, 2021
      Defendants and Counterclaim            §
      Plaintiffs Below,                      §            Court Below – Superior Court
      Appellants,                            §            of the State of Delaware
                                             §
        v.                                   §
                                             §            C.A. No. N17C-09-163
 PAUL V. FACCHINA, SR., individually         §
 and as Sellers’ Representative,             §
                                             §
      Plaintiff and Counterclaim             §
      Defendant Below,                       §
      Appellee.                              §

                            Submitted: December 23, 2021
                               Decided: January 4, 2022


Before SEITZ, Chief Justice; VALIHURA,                   VAUGHN,        TRAYNOR         and
MONTGOMERY-REEVES, Justices.

                                         ORDER

       This 4th day of January, 2022, having considered the appellant’s motion for rehearing

en Banc of the December 9, 2021 Order affirming the judgment of the Superior Court, the

Court concludes that the motion for rehearing en Banc is without merit and should be denied.




                                             1
    NOW, THEREFORE, IT IS ORDERED that the motion for rehearing en Banc is

DENIED.

                                 BY THE COURT:

                                 /s/ Tamika R. Montgomery-Reeves
                                               Justice




                                   2